UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6723


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK EDWARD BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:03-cr-00534-CMH-1)


Submitted:    April 27, 2009                  Decided:   May 12, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Edward Brown, Appellant Pro Se.     Kelli Hamby Ferry,
Jeanine Linehan, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrick       Edward     Brown       appeals   the    district    court’s

order    denying       his     18    U.S.C.     § 3582(c)(2)        (2006)   motion   for

reduction of his sentence.               We have reviewed the record and find

no reversible error.                See United States v. Dunphy, 551 F.3d 247

(4th Cir. 2009); United States v. Hood, 556 F.3d 226 (4th Cir.

2009).    Accordingly, we affirm for the reasons set forth by the

district court.          United States v. Brown, No. 1:03-cr-00534-CMH-1

(E.D.    Va.    Apr.     11,    2008).        We     dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                                2